Per Curiam. On January 14, 1997, appellant, Michael Whitten, by his attorney, Ronald C. Nichols, filed a petition for writ of certiorari, requesting that the trial court clerk be directed to complete the record on appeal. We granted a thirty-day extension to complete the record and issued a writ to the circuit clerk and court reporter on January 29, 1998, for the purpose of obtaining the transcript of testimony in this case. On February 17, 1998, Appellant filed for an additional sixty-day extension of time to complete the record, noting that the trial court reporter has been ill and that her workload is seriously backlogged. On February 27, 1998, we received a duplicate copy of the record alreády on file with the supreme court clerk, but we have yet to receive a record of the trial testimony.  We grant appellant’s motion for a sixty-day extension of time to complete the record. We also grant a writ of certiorari and direct the court reporter to prepare a transcript of the trial for appeal and to file the record with the supreme court clerk within sixty days from the date of this per curiam order. An appropriate briefing schedule will then be set by the clerk of this court. However, we are concerned that a serious backlog problem may be developing with respect to the court reporter for the Pulaski County Circuit Court, Seventh Division, that may impact cases currently on appeal or to be appealed from that court. A copy of this opinion will be forwarded to Judge John B. Plegge for a determination to be made by him as to (i) the nature and degree of the backlog problem, and (ii) the necessity or advisability of retaining additional help to alleviate the problem.